.




                    OFFICEOFTHEATTORNEY            GENERALOFTEXAS
                                          AUSTIN
        GROVER 5ELIERS
        ATIORNCYoENER*L

    Iionorable W. P. RerDu, Jr.
    County Auditor, Wallsr County
    Hampstsad, Texar

    Dear Sir:                        QpInI0n  No. 04971
                                     Rar Question8   oonoeming      the
                                          iaruanoe of tine warranp
                                          and bond8 ior  the ooqd.Suotion
                                          0r 00my   00~rth0~80 add
                                          jallr.               t    \
                                                         (‘-4             ‘,
                 We aoknowledge receipt     of your oplni?m..requesik~or recent
    data and quot.   froln your letter    aa iollpwar         ‘1,      \\
                                                A’    \           ‘1.   \




                        U&r tha above oircumetanoes oan the
                Com&ionerel    Court Ieaua tlm warrants against
                ruture inoome, promming
                   VIrst:   That the due date of suoh t1.m
                    warrant 8, or part of aam, la In the year
                    1946, ror which a budget has already bean
                    adopted, but no provision   la sade therefor.
                   “Seohd:   That the due date or euoh tIm
                    warrant6 Is In so318 rutura year or year8
                beyond the period   or the present   adopted
                budget.

             “2.   Under the abovo cIroumstanoea,   does the
      Coamisaionera~    Court have the authority  to refund
      such tIae warrants Into bonds?

             “3.   In case bonds are Iasued or1 1~11
      without ftrst   IssuIhs auoh time warrants
                                              --+%&nstrua-
      tlon 0r a new Court iiouaa, la ComIeaIoners~     court
      within Its authority   to Iaaue such bonds and build
      auoh Court House, without first    holding en eleotloa
      to determine whather auoh bonds shall be Issued for
      the purpose of constructing    said Court House?

            "4.     Xy Buty as County iudltor     In reference   to
      the above    questions,   and partloularlp    In reference
      to lay signature     of approval,  aa kudltor,   or the
      above aentloned tine warrants,
                n+ * * **n


           Prior to 1903 there ma no provision   In our stctutes for
the Isauanoo of bonds and the courts of this state held that counties
had tha tiplied  authority to Issue tI;m warrants for the construction
0r   pamanent      tiprore:nenta.


            SometIm after thaaa dooislons,      the Legislature  authorized
the laeuaaos of bonda for courthouses,     jaila    public roads, etc.
Later,  In the oasa oi Laaater v. Lopez, 21’1 &. W. 373, the Suprem
court held that It was in the discretion      or the oomIeafoners*     oourt
Whether thay Issue time warrants or bonds Por the oonatructlon         of
thee6 permanent    Iinprove!nenta.
                 In &Id&era v. The City of Lampaaaa, 249 S. N. 1083, error
reruaed,        tho oourt stated:

               *Third. It la well settled    In Texas that oountlas
      have power to contract     for the construction    of court-
      houses     or ror the I:a2rove~ent of pub11 o roads, on t&z
            xi   credit of the county. and to issue In evidenoe
      of the Iodebtedneaa thereby-. create?ITF        n erss -0ear n
      wcxrahts 0r tr:e county,     :laturing In after years. Lssater
      v. iouez. 110 Tex. 179. 217 A. .i. 273: Stratton -V. Xdnney
         lht~ (,kx.
      COIL-~,   ,~_- CIv. ;,pp.j 137 5. ;Gi. 1176; Allen v. :,berzathy
      (Ter,. V&I.
               ,-I- .,pp.) 131 A. 2. 349; San ?atrIoIo     County 0. JO-
      Clae,     38 Tax. 243; Cowan v. ijugree (i’ex. Glv. .ipp.) 139
La. i. 687."
             In visa of the foregoing    decisions,     it Is the opinion
or this deptit;aent that Xaller County, subject         to the exp-eas
restrictions   Imposed by the Constitution      and general laws, has
powor to Issue time warrants against the nature           Incozie of the
county and make same payable In part out of the 1946 taxes, In
payment for the oonatruotlon    or a oounty     courthouse      and jail,
provided that the applicable    regulations     relating     to the issuance
of such warrants be observed.
               We partloularlp        call   your attention  to    Article2362a,
Vernon’s     motated      Civil    Statutes,    which provides     generallythat
counties     aaf Ieaue ~tIme warrants where oontraot         Is entered Into by
and betnoon the city or county and the contractor              for the construc-
tion of public bulldIngs,        or the prosecution     and completion of any
pub110 work where any oxpendituro la made In excess of $2,000, by
first    giving notice to bidders, which notloo muet also give notloe
oi the Intention or such county to iaeue warrants In payment of all
or a part of tho oontraot prlco,         stating   the maximum mount        0r the
proposed time warrants, the rate of Interest             such warrants are to
bear,    and the maximummaturity date thereof.           This notice must be
published In a newspaper published in such ooucty once a week for
two oonsocutlve       weeks prior to the the      set for letting       such oon-
tract,    the dato of the first     publloation    to be at least fourteen
daye prior to the date set for letting           said contract.       If by the
time set for letting       the oontraot,    as many as ten per cent of the
 quallrled     voters or said county,    whose names appear on the last
approved tax rolls       as property taxpayers,      petition    the oozvnIssIonerst
 court, In writing to submit to a referendum vote the question or the
laeuanoe     or bonds ior such purpose, then the oommIaaIonera* oourt
shall not be authorized to award said contraot unless tho proposition
to Issue bonds for suah purpose Is sustained by a majority of the
votes cast at suoh election.          If no such petition       Is filed,   then
 the CoamIaaIonera Court may proceed with the final award of the
 contract and with the Issuance of raid warrants.
             We further oall your           attention     to the faot     that the
total  oblI@tiona    to be paid out          of   the   pemxment    iaprovemnt       run&
muet not exoead the twenty-five             oent constitutional       provision  In
any given year.     Of’ course, you         should a.nend your      1946 budget.
            Replylug to your second question,      tte Cotisslonsrs’       Court
would &ve authority to rerund legally       issued tline warrants Into
bonds Rrovlded they rOllOW the provisions       Or .ztiCle  2368a,   yerzion*s
zjnnotated Civil Ztatutes,   by r~lvlng notice of intention     to issue such
iu;ldIng bonds by 9ublicatIon   in a newspaper of :;ensrcl circulation
at   least   once   a :‘rees   for three   successive     weeks,   the   (date of   the   ?kst
publication    being at least thirty days prior   to the date on which It
Is 9ro)osed    to ?ass the ordlnacoe authorizing   the bonds. If, at any
the    before  the dote fixed for the issuance   of suoh bccds,  not lass
than ton per cent of the qualifisd    9ro:Jcrty taxpaying voters of the
cbaty,     as shown by the records in the Office of County Clark, ?ray-
ing the co.xnisalonera*   oourt   to order an sleotion for the purpose of
subn?ittin$ the proposition     to iaaus suoh bonds to a vote of the quall-
fled property taxpaying voter8 ol the county, suoh governing body
shall order at ths next mmtlng thereor an election        to Im held Sin
detemuine whether or not suoh funding bond8 shall be ieeued..       In the
event no suoh petition    ia preeaated, withis the tiae hereinabove
preroribed,   no eleotion   on the &moporition shall be required and such
oonuniasioners~ oourt shall have the power to pass all neoessary orderr
to provide for funding the indebtednear.
            Replying to your third question,      you are advised that the
oountr doea not have the authority to Issue bonda tor the oonstruotion
of a new aourthouue and to build such oourthouee,       without  first hold-
ing an eleotion   and eublnitting tke proposition    to a vote of the qualf-
fied toters   in the oounty.
             Chaptera 1 and % of Title   E-2, Bevlaed 'Civil statutes, pro-
vides   generally for election8   and the issuanoe of bonds ior the pUr-
poses   enumerated in Article   718.
               hrtiole   701 providea:

              Vhe bonda of a county or any incorporated    city
        or town ahali nevar be issued for any purpose unless
        a proposition   for the issuanoe of auoh bonda shall
        hero been first    submitted to qualifted voters who
        are property tax papers of such oountg, ofty or town.*

            Artlole  718, among other things, provtdea that the Cozunis-
lfoaers'  Court of a oouaty may lawfully   issue bond8 of a oountp for
tb   purpoue of ereotlng the county oourthouse and jail,   or either.

               utiole    719   provides:

              "If   a majority 0P the property taxpaying voters,
        voting at such eleotlon     shall vote in fsvoT of the
        proposition    and such bonds shall be thereby authorized
        and shall be insued by the Cosmlseionsral Court."
Trusting   t;.bt   t&is   answers   your questions,    ne   are
                                        Your3 very    truly




                                                      Asaiatant